Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action corresponds to application 16/197,277 which was filed on 11/20/2018 and is a CON of application 13/069,526 filed 03/23/2011. 

Response to Amendment
	In the reply filed 8/17/2021, claim 13 has been amended.  No additional claims have been added or cancelled.  Claims 1-20 are currently pending.	 
	The 35 USC 101 rejection has been withdrawn in light of the arguments.

Response to Arguments
Applicant's arguments filed 8/17/2021 have been fully considered but are not persuasive.
The applicant argues that Richardson does not teach “immediately responsive to receiving the last character in the first sequence of characters, and prior to receiving further input based upon interaction of the user with the search engine GUI, identifying that a word, when misspelled, includes the first sequence of characters”.  The examiner respectfully disagrees.  Richardson teaches in figure 8 that additional characters are also added in the phrase suggestions, which is also interpreted as a misspelling since the word is incomplete and even if the incomplete portion is a correct spelling for that 
The applicant argues that Richardson does not teach “immediately responsive to receiving the last character in the first sequence of characters, and prior to receiving further input based upon interaction of the user with the search engine GUI, identifying that the word, when properly spelled, includes a second sequence of characters in place of the first sequence of characters, wherein the word, when properly spelled, includes a character that follows the second sequence of characters, and further wherein the second sequence of characters is different from the first sequence of characters”.  The examiner respectfully disagrees.  Richardson teaches in paragraph 39 receiving a first sequence of characters such as “Leo DaVinci” identifying the alternate/correct spelling of Leonardo DaVinci which includes a second sequence of characters different from the first sequence.  However, this is just an example and Richardson also teaches in figure 8 that additional characters are also added in the phrase suggestions which means that it also teaches identifying the word includes a character that follows the second sequence.  Therefore the limitation is taught and the examiner is not persuaded.
The applicant also argues that Church does not teach spelling correction operations are performed immediately responsive to receiving the last character in the first sequence of characters, and prior to receiving further input based upon interaction of the user with the search engine GUI.  The examiner respectfully disagrees.  Church teaches, in column 2 line 37 – column 3 line 46, identifying a misspelled portion of a word and correcting that misspelled portion.  Even though Church provides an example 
The applicant argues that Jania is not combinable with Richardson since Richardson is directed towards providing query suggestions to a user while Jania is directed towards assisting a user who consistently misspells a word.  The examiner respectfully disagrees.  Richardson teaches, in paragraph 30, performing spelling corrections as part of their input analysis and therefore would be combinable with the spelling corrections taught by Jania.  Therefore, the examiner is not persuaded.
The applicant argues that for claim 5 Church does not teach obtaining transformation probability data with respect to a misspelled portion of a word from a first data structure, and thereafter searching a second data structure for phrase completions.  The applicant argues that Church cannot fairly be characterized as suggestions the claimed transformation probabilities, as the claims note that the transformation probabilities correspond to word portions instead of entireties of words. The examiner respectfully disagrees.  The misspellings addressed by Church may be word portions as shown in table A and B in column 3 of Church.  The misspelling operations may also be combined with the word portions and phrase operations of Richardson.  Therefore, the examiner is not persuaded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 8, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US2006/0190436), hereinafter Richardson, in view of Church (US5572423), and Jania et al. (US2009/0254818), hereinafter Jania.

Regarding Claim 1:
Richardson teaches:
	1. A computing system that is configured to update a search engine graphical user interface (GUI), the computing system comprising: a processor (Richardson, figure 16, note processing unit); and 
memory storing instructions that, when executed by the processor, cause the processor to perform acts (Richardson, figure 16, note memory) comprising: 
receiving, from a client computing device that is in network communication with the computing system, a first sequence of characters, wherein each character in the first sequence of characters is received as each character is input by a user of the client computing device in a text entry field of the search engine GUI displayed at the client computing device, and further wherein the first sequence of characters includes a last character (Richardson, figure 8, [0007-0008, 0026], note receiving a query from the user); 
immediately responsive to receiving the last character in the first sequence of characters, and prior to receiving further input based upon interaction of the user with 
immediately responsive to receiving the last character in the first sequence of characters, and prior to receiving further input based upon interaction of the user with the search engine GUI, identifying that the word, when properly spelled, includes a second sequence of characters in place of the first sequence of characters, wherein the word, when properly spelled, includes a character that follows the second sequence of characters, and further wherein the second sequence of characters is different from the first sequence of characters (Richardson, figure 8, [0039], note receiving the sequence of characters such as “Leo DaVinci” identifying the alternate spelling of Leonardo DaVinci which includes a second sequence of characters different from the first sequence; note that additional characters are also added in the phrase suggestions in figure 8 which means that it also teaches identifying the word includes a character that follows the second sequence); 
responsive to identifying that the word, when properly spelled, includes the second sequence of characters in place of the first sequence of characters, identifying a phrase that comprises the word followed by a second word (Richardson, figure 8, [0039], note receiving the sequence of characters such as “Leo DaVinci” identifying the alternate spelling of Leonardo DaVinci which includes a second sequence of characters different from the first sequence; note that additional characters are also added in the phrase suggestions in figure 8 which means that it also teaches identifying the word 
responsive to identifying the phrase, causing the search engine GUI to be updated to include a window that comprises the phrase, wherein the phrase is selectable in the window, and further wherein the word displayed in the window is properly spelled (Richardson, figure 8, note the user interface displays the suggestions and they are selectable).
While Richardson teaches receiving words that are misspelled, in order to expedite prosecution alternate references are provided to further support that interpretation.
Church is in the same field of endeavor, data processing;
Church teaches:
	Receiving a misspelled portion of a word, correcting the misspelled portion, and displaying the correct word (Church, column 2 line 37 – column 3 line 46, note the misspelled input).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Church because this would improve the performance of the spelling correction and phrase completion.
Jania is in the same field of endeavor, data processing;
Jania teaches:
	identifying that a word, when misspelled, includes the first sequence of characters (Jania, figure 1, [0005], note receiving at least a prefix and determining whether the word is being misspelled and providing inline spelling assistance).


Regarding Claim 2:
Richardson, Church, and Jania show the system as disclosed above;
Richardson, Church, and Jania further teach:
receiving, from the client computing device, an indication that the phrase displayed in the window on the search engine GUI has been selected by the user (Richardson, figure 8, [0068], note selecting the phrase with the mouse and clicking the search button are indications that the phrase was selected); 
using the phrase as a query, obtaining search results (Richardson, figure 8, [0068-0069], note selecting the phrase with the mouse and clicking the search button to use the phrase and obtain results); and 
responsive to obtaining the search results, causing the search engine GUI to be updated to depict the search results (Richardson, figure 8, [0068-0069], note the results are displayed, e.g. the GUI is updated).

Regarding Claim 3:
Richardson, Church, and Jania show the system as disclosed above;
Richardson, Church, and Jania further teach:


Regarding Claim 4:
Richardson, Church, and Jania show the system as disclosed above;
Richardson, Church, and Jania further teach:
wherein identifying that the word, when misspelled, includes the first sequence of characters comprises: retrieving transformation probability data from a first data structure in a computer-readable data repository that is accessible to the processor, the transformation probability data is indicative of a probability that the user improperly transformed the second sequence of characters to the first sequence of characters (Church, figure 1, column 3 line 46 – column 4 line 8, column 4 lines 41-45, note deriving a first probability function indicating the probability of the candidate being used in the text … a second probability function is also derived for each correction candidate and reflects the probability of occurrence of the particular typographical modification used to generate the misspelled word from the candidate expressions, note an overall probability, which is a function of the first and second probability numbers, is derived for each candidate word; note selecting the word based on probability also means the probability indicates the chance of the user improperly selecting the word).

Regarding Claim 5:
Richardson, Church, and Jania show the system as disclosed above;

wherein identifying the phrase that comprises the word followed by the second word comprises: responsive to retrieving the transformation probability data, searching over a second data structure that is accessible to the processor, the second data structure comprises multi-word phrases, the phrase included in the multi-word phrases, (Richardson, [0040], note phrase data store containing phrases combined with probabilistic or other weighted measures is searched to identify candidate phrases) wherein searching over the second data structure comprises: 
identifying the second sequence of characters based upon the transformation probability data (Church, column 3 line 46 - column 4 line 8, column 4 lines 41-45 and 54-61, note for each correction candidate, step 13 in FIG. 1 derives a first probability function indicating the probability of that candidate being used in the text... a second probability function is also derived for each correction candidate and reflects the probability of occurrence of the particular typographical modification used to generate the misspelled word from the candidate expression; note an overall probability, which is a function of the first and second probability numbers, is derived for each candidate word; note once the overall probabilities have been generated for all candidate expressions, the expressions can be rank ordered and sorted to meet the intended use. The misspelled word can be replaced, with or without human intervention, by the candidate with the highest probability, or the candidate expressions may be proffered as suggested corrections); and 
identifying the phrase based upon the second sequence of characters (Richardson, figure 8, [0068-0069], note candidate phrases are identified based on the 

Regarding Claim 8:
Richardson, Church, and Jania show the system as disclosed above;
Richardson, Church, and Jania further teach:
wherein the client computing device is a mobile telephone (Richardson, [0035-0036], note mobile computing devices and wireless telephones; note the use of cell phones).

Regarding Claim 10:
Richardson, Church, and Jania show the system as disclosed above;
Richardson, Church, and Jania further teach:
wherein a number of characters in the first sequence of characters is greater than two (Richardson, figure 8, note input text is greater than two characters) (Church, column 2, table A, note multiple characters in the input text).

Regarding Claim 11:
Richardson, Church, and Jania show the system as disclosed above;
Richardson, Church, and Jania further teach:
wherein a number of characters in the first sequence of characters is different from a number of characters in the second sequence of characters (Richardson, figure 8, [0039], note receiving the sequence of characters such as “Leo DaVinci” identifying 

Regarding Claim 12:
Richardson, Church, and Jania show the system as disclosed above;
Richardson, Church, and Jania further teach:
wherein a number of characters in the first sequence of characters is equivalent to a number of characters in the second sequence of characters (Church, column 2 line 37 – column 3 line 46, note the first sequence of characters “acress” and a second sequence of “caress” have an equivalent number of characters).

Regarding Claim 13:
Richardson teaches:
A client computing device that is in network communication with a server computing device, wherein the client computing device is configured to update a graphical user interface (GUI) of a search engine based upon data received from the server computing device, the client computing device comprising: a display (Richardson, figures 8 and 16, note interface and display); 
Memory (Richardson, figure 16, note memory); and 
a processor that is operably coupled to the display and the memory (Richardson, figure 16, note processing unit), wherein the memory has instructions stored therein that, when executed by the processor, cause the processor to perform acts comprising: receiving, from a user of the client computing device and by way of a query field in the 
transmitting, to the server computing device, each character in the first sequence of characters as each character is received (Richardson, figure 8, [0007-0008, 0026, 0039], note the query is transmitted to the server for query suggestions); 
subsequent to transmitting a last character in the first sequence of characters and prior to receiving any additional input from the user, receiving a phrase from the server computing device, wherein the phrase comprises a first word followed by a second word, and further wherein the first word includes a second sequence of characters in place of the first sequence of characters, wherein the first word is misspelled when the first word includes the first sequence of characters and the first word is properly spelled when the first word includes the second sequence of characters (Richardson, figure 8, [0039], note receiving misspelled words such as wellne and identifying the correct spelling as a suggestion in the dropdown menu that includes suggestions with multiple words); and
responsive to receiving the phrase, updating the GUI of the search engine on the display to include a window that comprises the phrase, wherein the phrase is selectable in the window (Richardson, figure 8, note the user interface displays the suggestions and they are selectable).
While Richardson teaches receiving words that are misspelled, in order to expedite prosecution alternate references are provided to further support that interpretation.
Church is in the same field of endeavor, data processing;

	Receiving a misspelled portion of a word, correcting the misspelled portion, and displaying the correct word (Church, column 2 line 37 – column 3 line 46, note the misspelled input).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Church because this would improve the performance of the spelling correction and phrase completion.
Jania is in the same field of endeavor, data processing;
Jania teaches:
	identifying that a word, when misspelled, includes the first sequence of characters (Jania, figure 1, [0005], note receiving at least a prefix and determining whether the word is being misspelled and providing inline spelling assistance).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Jania because this would improve the user experience by identifying misspelled words earlier.

Regarding Claim 14:
Richardson, Church, and Jania show the system as disclosed above;
Richardson, Church, and Jania further teach:
wherein the client computing device is a mobile telephone (Richardson, [0035-0036], note mobile computing devices and wireless telephones; note the use of cell phones).

Regarding Claim 15:
Richardson, Church, and Jania show the system as disclosed above;
Richardson, Church, and Jania further teach:
responsive to receiving an indication that the phrase in the window has been selected by the user, transmitting the phrase to the server computing device, wherein the server computing device generates search results based upon the query (Richardson, figure 8, [0068], note selecting the phrase with the mouse and clicking the search button are indications that the phrase was selected and obtaining results); 
receiving the search results from the server computing device (Richardson, figure 8, [0068-0069], note selecting the phrase with the mouse and clicking the search button to use the phrase and obtain results); and 
further updating the GUI of the search engine on the display to depict the search results (Richardson, figure 8, [0068-0069], note the results are displayed, e.g. the GUI is updated).

Regarding Claim 16:
Richardson, Church, and Jania show the system as disclosed above;
Richardson, Church, and Jania further teach:
wherein a number of characters in the first sequence of characters is different from a number of characters in the second sequence of characters (Richardson, figure 8, [0039], note receiving the sequence of characters such as “Leo DaVinci” identifying the alternate spelling of Leonardo DaVinci which includes a second sequence of characters different from the first sequence).

Regarding Claim 17:
Richardson, Church, and Jania show the system as disclosed above;
Richardson, Church, and Jania further teach:
wherein a number of characters in the first sequence of characters is greater than two (Richardson, figure 8, note input text is greater than two characters) (Church, column 2, table A, note multiple characters in the input text).

Regarding Claim 18:
Richardson, Church, and Jania show the system as disclosed above;
Richardson, Church, and Jania further teach:
wherein the window includes several phrases, each phrase in the several phrases comprises the first word (Richardson, figure 8, note the window includes several phrases with the first word).

Claim 19 discloses substantially the same limitations as claim 1 respectively, except claim 19 is directed to a method while claim 1 is directed to a system. Therefore claim 19 is rejected under the same rationale set forth for claim 1.

Claim 20 discloses substantially the same limitations as claim 4 respectively, except claim 20 is directed to a method while claim 4 is directed to a system. Therefore claim 20 is rejected under the same rationale set forth for claim 4.

Claim Rejections - 35 USC § 103

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson, in view of Church, Jania, and Medlock et al. (US2012/0029910), hereinafter Medlock.

Regarding Claim 6:
Richardson, Church, and Jania show the system as disclosed above;
Richardson doesn’t specifically teach:
wherein the second data structure is an n- gram language model.
Medlock is in the same field of endeavor, data processing;
Medlock teaches:
wherein the second data structure is an n- gram language model (Medlock, figure 5, [0022, 0112-0122], note n-gram map and the language model is configured to conduct a search of the n-gram map to determine word or phrase predictions for a next term on the basis of up to n-1 terms of preceding text input; note The language model utilizes an n-gram map to generate word and/or phrase predictions based on the context input).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Medlock because this would improve word and phrase suggestions by utilizing statistical algorithms for simplicity and scalability.
 


Claim Rejections - 35 USC § 103

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson, in view of Church, Jania, and Ortega et al. (US6564213), hereinafter Ortega.

Regarding Claim 7:
Richardson, Church, and Jania show the system as disclosed above;
Richardson doesn’t specifically teach:
wherein the second data structure is a trie that maps phrases represented in the trie to probabilities that the user intends to input the phrases to the search engine.
Ortega is in the same field of endeavor, data processing; 
Ortega teaches:
wherein the second data structure is a trie that maps phrases represented in the trie to probabilities that the user intends to input the phrases to the search engine (Ortega, figure 2A-2B, column 5 line 66 – column 6 line 17, column 6 lines 27 – 36, note upon identifying the word “SONY,” trie is searched to identify multi-word phrases containing the word; note Each score within the trie reflects an estimated probability or prediction that the user is entering the corresponding string.  When combined with the previous references this would be used for the second data structure).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Ortega for the .
 
Claim Rejections - 35 USC § 103

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson, in view of Church, Jania, and Sandoval et al. (US2009/0216563), hereinafter Sandoval.

Regarding Claim 9:
Richardson, Church, and Jania show the system as disclosed above;
Richardson does not specifically teach:
computing a risk that the phrase is not germane to an information retrieval intent of the user when the user set forth the first sequence of characters; 
comparing the risk with a threshold value; and 
causing the GUI to be updated to include the phrase in the window only responsive to determining that the risk is below the threshold value.
Sandoval is in the same field of endeavor, data processing; 
Sandoval teaches:
computing a risk that the phrase is not germane to an information retrieval intent of the user when the user set forth the first sequence of characters (Sandoval, [0031], note computing an irrelevance score of content (i.e., measure that the content is not germane to informational retrieval intent of the user) and outputting the content items having a score below a threshold value); 

causing the GUI to be updated to include the phrase in the window only responsive to determining that the risk is below the threshold value (Sandoval, [0031], note computing an irrelevance score of content (i.e., measure that the content is not germane to informational retrieval intent of the user) and outputting the content items having a score below a threshold value).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Sandoval for the benefit of providing the most relevant text predictions (or not providing the most irrelevant text predictions) that meet certain irrelevance or risk threshold constraint.
 	
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152